DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to Applicants Remarks filed 3/10/21.  Claims 2, 4, 5, 7-11, 18, 19, and 22-31 are pending.  Claims 1, 3, 6, 12-17, 20, and 21 have been cancelled.  Claims 22-31 are new.
Withdrawn Rejections
The 112 2nd rejection of claim 2 has been withdrawn due to the amendment to claim 2.
	The 112 2nd rejections of claims 4 and 5 have been withdrawn due to the amendment to claims.
The 112 2nd rejections of claims 7, 9, 18, and 19 have been withdrawn due to the amendments the claims. 
The 103 rejections of claims 2, 4, 5, 7, 10, 11, 18, 19 over Broekaert et al. (US 2010/0035302) in view of Buchanan et al. (US 2001/0020091), Fujikawa et al. (US 2009/0062232), have been withdrawn due to the amendments to the claims.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 28-32 have been renumbered 27-31.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the extraction liquid after one or multiple said extractions" in lines 15 and 16.  There is insufficient antecedent basis for this limitation in the claim since it is not clear what extraction liquid is being referred to since there multiple types of extractions listed in the claim prior to the CO2 extractions.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 5, 7, 10, 11, 18, 19, 22, 23, 24, 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Broekaert et al. (US 2010/0035302) in view of Buchanan et al. (US 2001/0020091), Fujikawa et al. (US 2009/0062232), and Collins et al (2005) FEMS Microbial Rev., 29 (1), 3-23.
Regarding Claims 2, 4, 5, 18, 19, 22, 23, 24, 25, and 26-31:  Broekaert discloses a method of making soluble arabinoxylans [abstract].  Broekaert discloses using cereals derived from ethanol production processes [0018].  Broekaert discloses isolating fiber (containing cellulose and arabinoxylan) from ethanol process by separating whole stillage from ethanol [0041; 0042].  Broekaert discloses centrifugation (concentration) of the whole stillage to obtain solids fraction and 
Broekaert does not disclose treating and extracting with an alkaline solution.
Broekaert does not disclose neutralizing and drying the cellulose material.
Broekaert does not disclose treating with CO2 and calcium salt.
Broekaert does not disclose wherein the Arabinoxylan specific endoxylanases specifically hydrolyze substituted regions on an Arabinoxylan molecule to produce branched poly-, oligo- or (1—>3) linked disaccharides as end products.
Buchanan discloses a process of producing arabinoxylan [abstract].  Buchanan discloses treating corn fiber with alkaline solution one or more times to produce cellulose material and arabinoxylan [abstract; 0022].  Buchanan discloses separating the cellulose material from the arabinoxylan material [abstract; 0022].  Buchanan discloses rinsing the cellulose material and neutralizing the cellulose material [0101].  Buchanan discloses drying the cellulose material [0302].  Buchanan discloses concentrating the arabinoxylan material [0126; 0266].  
Fugikawa discloses treating a solution with carbon dioxide and lime salt (calcium hydroxide/calcium salt) [0036].
Collins discloses Gh5 family xylanases and that they produce xylo-oligosaccharides  [pg. 9].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Broekaert to include treating and extracting with in alkaline solution in order to help solubilize the fiber as in Buchanan.  Further it would have been obvious to 
Further it would have been obvious to substitute the xylanase of Broekaert for the GH5 xylanase of Collins since Broekaert discloses that the GH10 or GH11 xylanases are merely preferred and can therefore utilize xylanases from other families.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the purity of arabinoxylan taught by Broekaert overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claim 7: Broekaert as modified discloses as discussed above in claim 2.  Broekaert does not disclose wherein arabinoxylan having lower substitution is precipitated by acidification of an alkali extraction.
Buchanan discloses treating arabinoxylan by precipitating with acid solution [0321].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of modified Broekaert to include the step of acidification of arabinoxylan as in Buchanan in order to better purify the arabinoxylan.
Although Buchanan does not disclose low substituted AX is precipitated, this recitation in claim 7 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted 
Regarding Claim 10:  Broekaert discloses a modified discloses as discussed above in claim 9.  Broekaert discloses using the product in feed [abstract].  However, claim 10 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claim 11:  Broekaert as modified discloses as discussed above in claim 2.  Broekaert does not disclose comprising a fiber processing unit including a reaction unit adapted for alkali extraction and neutralization, or autohydrolysis, or acid hydrolysis and neutralization, or cavitation, or steam explosion, or milling; and a separation unit adapted for at least one solid/liquid separation.
Although Broekaert does not disclose an apparatus, the determination of patentability is based on the recited method and does not depend on the specifics of the apparatus used to execute the method.  The products resulting from the process of Broekaert et al as modified, are the same or substantially the same as the products obtained from the instant process and therefore does not depend upon the apparatus of claim 11.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Broekaert et al. (US 2010/0035302) in view of Buchanan et al. (US 2001/0020091) and Fujikawa et al. (US 2009/0062232) as applied to claim 6 above and in further view of Broekaert et al. (US 2015/0225489) “Broekaert2”.
Regarding Claim 8:  Broekaert as modified discloses as discussed above in claim 6.  Broekaert does not disclose wherein the water-soluble Arabinoxylan is obtained using a pre-treatment comprising at least one of HCI, H2S04, NaOH, Ca(OH)2, NH4, and alkaline hydrogen peroxide.
“Broekaert2” discloses treating corn fiber with hydrogen peroxide in order to help solubilize or depolymerize the arabinoxylan [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to pretreat the starting material of Broekaert with a peroxide as in “Broekaert2” in order to solubilize and/or depolymerize the arabinoxylan.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Broekaert et al. (US 2010/0035302), Buchanan et al. (US 2001/0020091) and Fujikawa et al. (US 2009/0062232) as applied to claim 6 above and in further view of Fallon et al. (US 2014/0326421).
Regarding Claim 9:  Broekaert as modified discloses as discussed above in claim 6.  Broekaert does not disclose wherein any cellulosic solids remaining after the pre-treatment is reintroduced into a stream from a cereal ethanol plant.
Fallon discloses a method of purifying cellulose solids and recycling streams containing the cellulose [0020; 0028].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Broekaert to recycle the cellulose as in Fallon in order to extract more arabinoxylan that may not have been extracted via the first treatment especially since cellulose and arabinoxylan are known to be intricately woven. 
Response to Arguments
The 112 2nd rejection of claim 2 has been withdrawn due to the amendment to claim 2.
nd rejections of claims 4 and 5 have been withdrawn due to the amendment to claims.
The 112 2nd rejections of claims 7, 9, 18, and 19 have been withdrawn due to the amendments the claims. 
The 103 rejections of claims 2, 4, 5, 7, 10, 11, 18, 19 over Broekaert et al. (US 2010/0035302) in view of Buchanan et al. (US 2001/0020091), Fujikawa et al. (US 2009/0062232), have been withdrawn due to the amendments to the claims.
	Regarding the rejection of claim 8, the Applicants assert that Broekaert 2 does not remedy the deficiencies of the rejection under Broekaert, Fujikawa and Buchanan.
The Examiner maintains that Broekaert 2 meets the limitation of claim 8 and that the rejection under Broekaert in view of Buchanan and Fujikawa has been modified to meet the new claim limitation.
Regarding the rejection of claim 9, the Applicants assert that Fallon does not remedy the deficiencies of the rejection under Broekaert, Fujikawa and Buchanan.
The Examiner maintains that Fallon meets the limitation of claim 9 and that the rejection under Broekaert in view of Buchanan and Fujikawa has been modified to meet the new claim limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/            Primary Examiner, Art Unit 1793